                     Case 1:17-cr-03403-JAP Document 72 Filed 06/19/20 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Kirtan Khalsa
                                  Initial Appearance/Preliminary/Detention Hearing - VSR
Case Number:                17cr3403 JAP                          UNITED STATES vs. Reano
Hearing Date:               6/19/2020                             Time In and Out:          2:21-2:30
Courtroom Deputy:           E. Hernandez                          Courtroom:                Rio Grande via Zoom
Defendant:                  Raylan Reano                          Defendant’s Counsel:      Aric Elsenheimer
AUSA:                       Sarah Mease                           Pretrial/Probation:           C. Fiedler
Interpreter:                N/A                                   Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Preliminary Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☒     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
☒     Matter referred to District Judge for Final Revocation Hearing
☐
